                                                      Case 8:21-bk-10525-ES        Doc 199 Filed 07/29/21 Entered 07/29/21 14:03:03              Desc
                                                                                    Main Document    Page 1 of 11


                                                        1   Robert P. Goe - State Bar No. 137019
                                                            Ronghua Sophia Wang – State Bar No. 324494
                                                        2   GOE FORSYTHE & HODGES LLP
                                                            18101 Von Karman Avenue, Suite 1200
                                                        3   Irvine, CA 92612
                                                            RGoe@goeforlaw.com
                                                        4   SWang@goeforlaw.com
                                                            Telephone: (949) 798-2460
                                                        5   Facsimile: (949) 955-9437

                                                        6   Attorneys for Secured Creditor Westransco, Inc.

                                                        7                             UNITED STATES BANKRUPTCY COURT

                                                        8                CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

                                                        9
                                                       10   In re:                                                Case No. 8:21-bk-10525-ES
                                                       11   THE SOURCE HOTEL, LLC, a
                                                            California limited liability company,                 Chapter 11
                                                       12
GOE FORSYTHE & HODGES LLP




                                                                                                                  CREDITOR WESTRANSCO, INC.’S
                                                       13                                                         LIMITED OPPOSITION TO DEBTOR’S
                            18101 Von Karman Avenue




                                                                            Debtor.
                                                                                                                  MOTION FOR ENTRY OF ORDER
                                Irvine, CA 92612
                                    Suite 1200




                                                       14                                                         APPROVING SETTLEMENT WITH
                                                                                                                  SHADY BIRD LENDING, LLC AND
                                                       15
                                                                                                                  GUARANTORS, AS SET FORTH IN
                                                       16                                                         THAT CERTAIN STIPULATION FOR
                                                                                                                  RELIEF FROM THE AUTOMATIC
                                                       17                                                         STAY AND ANCILLARY RELIEF, AND
                                                                                                                  GRANTING RELATED RELIEF;
                                                       18                                                         MEMORANDUM OF POINTS AND
                                                                                                                  AUTHORITIES AND DECLARATION
                                                       19
                                                                                                                  OF LARRY DENKLER IN SUPPORT
                                                       20                                                         THEREOF

                                                       21                                                         Hearing:
                                                                                                                  Date: August 12, 2021
                                                       22                                                         Time: 10:30 a.m.
                                                       23                                                         Place: ZoomGov

                                                       24
                                                                     Secured Creditor Westransco, Inc. (“Westransco”) hereby submits its limited opposition (the
                                                       25
                                                            “Opposition”) to Debtor’s “Motion for Entry of Order Approving Settlement with Shady Bird
                                                       26
                                                            Lending, LLC and Guarantors, as Set Forth in That Certain Stipulation for Relief from the
                                                       27
                                                            Automatic Stay and Ancillary Relief, And Granting Related Relief” (the “Motion”). In support of
                                                       28



                                                                                                              1
                                                      Case 8:21-bk-10525-ES       Doc 199 Filed 07/29/21 Entered 07/29/21 14:03:03                Desc
                                                                                   Main Document    Page 2 of 11


                                                        1   the Opposition, Westransco submits the following memorandum of points and authorities, and the

                                                        2   declaration of Larry Denkler, and respectfully represents as follows:

                                                        3                       MEMORANDUM OF POINTS AND AUTHORITIES

                                                        4     I.   INTRODUCTION

                                                        5          Westransco has been providing storage services, both pre and post-petition, for the

                                                        6   Debtor’s FF&E (defined below) including various outdoor patio furniture and Fairmont Design

                                                        7   casegoods for furnishing and decorating the 178 guest rooms, suits, and common areas of the

                                                        8   Hotel (defined below). Since October 2019, the Debtor has failed to pay the storage fees and costs

                                                        9   due pre-petition for a total amount of approximately $212,916.16 which is secured by a warehouse

                                                       10   lien pursuant to section 7209 of California Commercial Code, and it has not paid Westransco any

                                                       11   storage fees and costs due post-petition, while at all times fully cooperating with the Receiver and

                                                       12   other parties by allowing access and inventorying of the FF&E.
GOE FORSYTHE & HODGES LLP




                                                       13          The Debtor’s instant Motion seeks the Court’s approval of the settlement entered into
                            18101 Von Karman Avenue

                                Irvine, CA 92612
                                    Suite 1200




                                                       14   between the Debtor and Shady Bird Lending, LLC (“Shady Bird”) and the guarantors of the

                                                       15   Debtor’s loan with Shady Bird, Donald Chae and Min Chae, as set forth in that certain Stipulation

                                                       16   for Relief from The Automatic Stay and Ancillary Relief. [Docket No. 190]. To be clear,

                                                       17   Westransco does not oppose the Motion regarding the Debtor’s marketing and sale of the Hotel or

                                                       18   the Debtor’s consent to Shady Bird’s relief from stay. Westransco has been very cooperative with

                                                       19   the Debtor and others in the hope to maximize the value of the Debtor. Westransco files this

                                                       20   limited opposition to preserve its warehouse lien and to avoid Westransco’s post-petition

                                                       21   administrative claim from being treated discriminately. Simply put, Westransco needs to be paid

                                                       22   regardless of who eventually controls the Hotel.

                                                       23    II.   RELEVANT FACTUAL BACKGROUND

                                                       24          On February 26, 2021 (the “Petition Date”), the Debtor filed a voluntary petition for relief

                                                       25   under Chapter 11 of 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”). Since at least 2014, the

                                                       26   Debtor has been developing a full-service, seven-story hotel with 178 rooms in the City of Buena

                                                       27   Park, County of Orange, State of California (the “Hotel”). Construction of the Hotel began in

                                                       28   2016. The Debtor already purchased flooring and carpeting, lighting, appliances, trade fixtures,



                                                                                                               2
                                                      Case 8:21-bk-10525-ES         Doc 199 Filed 07/29/21 Entered 07/29/21 14:03:03                Desc
                                                                                     Main Document    Page 3 of 11


                                                        1   furniture, furnishings and equipment (collectively, “FF&E”) which have not been installed to the

                                                        2   Hotel and are stored at Westransco. The Debtor’s primary assets consist of a substantial amount

                                                        3   of FF&E in addition to the Hotel and its leasehold interest in the real property on which the Hotel

                                                        4   is being constructed.

                                                        5           Since October 2019, the Debtor has kept storing at least four (4) containers of FF&E in the

                                                        6   warehouses of Westransco, a full logistics company based out of Anaheim, California which

                                                        7   provides transportation, installation, warehouse, liquidation, and logistics services. Specifically,

                                                        8   Westransco received and stored in its local warehouses located in Corona and Buena Park all new

                                                        9   FF&E items for guest rooms, common areas including a lobby, a dining area, meeting rooms, a

                                                       10   pre-function area, a fitness center, a lounge, and Buffet/bar to be installed in the Hotel. The FF&E

                                                       11   items included case goods, upholstery, chairs, tables, consoles, benches, TVs and wall mounts,

                                                       12   artwork and mirrors. To date, all of the FF&E are currently stored in Westransco’s warehouses.
GOE FORSYTHE & HODGES LLP




                                                       13           The Debtor has failed to pay the storage fees and costs due for the period from October
                            18101 Von Karman Avenue

                                Irvine, CA 92612
                                    Suite 1200




                                                       14   2019 to the Petition Date in a total amount of approximately $212,916.16, and these due fees and

                                                       15   costs are secured by a warehouse lien pursuant to section 7209 of California Commercial Code.

                                                       16   Accordingly, on June 18, 2021, Westransco filed a Proof of Claim #10-1 to reflect the same.

                                                       17   Furthermore, the Debtor has continued to store the FF&E in the warehouses of Westransco post-

                                                       18   petition but has not been paying the storage fees and costs becoming naturally due post-petition.

                                                       19           On August 12, 2021, the Debtor filed the instant Motion seeking the Court’s approval of

                                                       20   the settlement entered into between the Debtor and Shady Bird and the guarantors of the Debtor’s

                                                       21   loan with Shady Bird, Donald Chae and Min Chae, as set forth in that certain Stipulation for Relief

                                                       22   from The Automatic Stay and Ancillary Relief (together with the related agreements attached

                                                       23   thereto, the “Stipulation”) [Docket No. 190]. Essentially, the Stipulation provides for a consensual

                                                       24   marketing and sale process for the Debtor’s Hotel with Shady Bird having a right to credit bid its

                                                       25   full claim in connection with any sale of the Hotel. If the Debtor’s effort to sell the Hotel is

                                                       26   unsuccessful, Shady Bird will be entitled to relief from stay to conduct a non-judicial foreclosure

                                                       27   sale.

                                                       28   ///



                                                                                                               3
                                                      Case 8:21-bk-10525-ES       Doc 199 Filed 07/29/21 Entered 07/29/21 14:03:03                  Desc
                                                                                   Main Document    Page 4 of 11


                                                        1          The Debtor also seeks the Court’s approval of an access agreement (the “Access

                                                        2   Agreement”) dated June 30, 2021 entered into by the Debtor, Shady Bird, M+D Properties, and

                                                        3   Greenland Construction Services, LLC (the “Consenting Parties”) as a part of the Stipulation. See

                                                        4   the Motion, Exhibit 1. Section 2 of the Access Agreement specifically provides that the

                                                        5   Consenting Parties consent to Shady Bird having reasonable access to view the FF&E and

                                                        6   equipment for the Hotel located in storage at Westransco in Corona and at Fairmont Designs in

                                                        7   Buena Park.

                                                        8          To be clear, Westransco does not oppose to the Motion regarding the Debtor’s marketing

                                                        9   and sale of the Hotel or the Debtor’s consent to Shady Bird’s relief from stay. Westransco has

                                                       10   been very cooperative with the Debtor in the hope to maximize the value of the Debtor.

                                                       11   Westransco files this limited opposition to preserve its warehouse lien and to make certain

                                                       12   Westransco’s post-petition administrative claim is paid.
GOE FORSYTHE & HODGES LLP




                                                       13   III.   WESTRANSCO’S PRE-PETITION SECURED CLAIM
                            18101 Von Karman Avenue

                                Irvine, CA 92612
                                    Suite 1200




                                                       14          Pursuant to section 7209 of California Commercial Code, a warehouse has a warehouse

                                                       15   lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the

                                                       16   proceeds thereof in its possession. See Cal. Com. Code § 7209(a). Section 7209(e) also provides

                                                       17   that a warehouse "loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to

                                                       18   deliver." See Cal. Com. Code § 7209(e).

                                                       19          The Stipulation raises a concern to Westransco that the access of the Debtor or Shady Bird

                                                       20   to the FF&E stored in Westransco’s warehouses may be construed as Westransco’s voluntary

                                                       21   delivery, and as a consequence, Westransco may lose its warehouse lien. Westransco only

                                                       22   opposes to the Motion to the extent if approving the Stipulation and the Access Agreement could

                                                       23   result in Westransco’s losing its warehouse lien against the FF&E stored in its warehouses.

                                                       24   Westransco holds the position that the access of the Debtor or Shady Bird to the FF&E stored in

                                                       25   Westransco’s warehouses per the Stipulation and the Access Agreement should not affect the

                                                       26   validity and priority of its warehouse lien in any way if the Motion is granted.

                                                       27   ///

                                                       28   ///



                                                                                                               4
                                                      Case 8:21-bk-10525-ES       Doc 199 Filed 07/29/21 Entered 07/29/21 14:03:03                  Desc
                                                                                   Main Document    Page 5 of 11


                                                        1   IV.    WESTRANSCO’S POST-PETITION ADMINISTRATIVE CLAIM

                                                        2          Bankruptcy Code § 503(a) and (b) allow parties to request, and the court to grant,

                                                        3   administrative priority status to a number of different types fees and expenses which are generally

                                                        4   associated with the protection, preservation and enhancement of the bankruptcy estate. More

                                                        5   particularly, Bankruptcy Code § 503(a) and (b) provide, in part, that:

                                                        6          (a) An entity may timely file a request for payment of an administrative expense, or
                                                                   may tardily file such request if permitted by the Court for cause. (b) After notice
                                                        7
                                                                   and a hearing, there shall be allowed administrative expenses ..., including (1)(A)
                                                        8          the actual, necessary costs and expenses of preserving the estate including - (i)
                                                                   wages, salaries, and commissions for services rendered after the commencement of
                                                        9          the case; …
                                                       10
                                                       11   11 U.S.C. § 503(a) and (b)(1). Entitlement to an administrative claim requires a showing that the

                                                       12   claim “(1) arose from a transaction with the debtor-in-possession as opposed to the preceding
GOE FORSYTHE & HODGES LLP




                                                       13   entity (or, alternatively, that the claimant gave consideration to the debtor-in-possession);
                            18101 Von Karman Avenue

                                Irvine, CA 92612
                                    Suite 1200




                                                       14   and (2) directly and substantially benefitted the estate.” In re DAK Indus., Inc., 66 F.3d 1091, 1094

                                                       15   (9th Cir. 1995). “Many [] kinds of costs and expenses are [] accepted and recognized as actual and

                                                       16   necessary costs and expenses of preserving the estate entitled to administrative expense status

                                                       17   under section 503(b)(1)(A).” 4 Collier on Bankruptcy P 503.06 (16th 2021). “The actual and

                                                       18   necessary expenditures of the trustee in operating the business of the estate, for storage of

                                                       19   property, for rent and for other goods and services incidental to protecting, conserving,

                                                       20   maintaining and rehabilitating the estate are certainly contemplated within the phrase “actual,

                                                       21   necessary costs and expenses of preserving the estate.” Id. (emphasis added).

                                                       22          Since the Petition Date Westransco has been providing storage services for the Debtor and

                                                       23   has directly conveyed substantial benefit to the estate. In Westransco’s warehouses the Debtor

                                                       24   stored a significant amount of FF&E including various outdoor patio furniture and casegoods for

                                                       25   furnishing and decorating the 178 guest rooms, suits, and common areas of the Hotel.

                                                       26   Westransco’s storage services have conveyed substantial and actual benefit to the estate through

                                                       27   inventorying and preserving the FF&E for the Debtor. Thus, Westransco’s storage fees are actual

                                                       28   and necessary costs of preserving the estate and should be entitled to administrative expense status



                                                                                                              5
                                                      Case 8:21-bk-10525-ES       Doc 199 Filed 07/29/21 Entered 07/29/21 14:03:03                   Desc
                                                                                   Main Document    Page 6 of 11


                                                        1   under § 503(b)(1)(A).

                                                        2           Further, the storage fees and costs are incurred in the Debtor’s normal course of operation.

                                                        3   A debtor in bankruptcy is still obligated to pay all post-petition expenses incurred in its normal

                                                        4   course of business or when they naturally come due. However, the Debtor has not been paying

                                                        5   Westransco any storage fees that naturally come due post-petition. Pending the sale of the Hotel

                                                        6   and the FF&E, the Debtor should pay all the storage fees and costs coming due until the FF&E

                                                        7   stored in Westransco’s warehouses are removed.

                                                        8           According to the Stipulation, Shady Bird consents to the Debtor’s employment of NAI as

                                                        9   the Debtor’s real estate broker as approved by the Bankruptcy Court in the NAI Employment

                                                       10   Order and upon the terms and conditions set forth in the Listing Agreement attached to the NAI

                                                       11   Application. Pursuant to § 507(a)(2) and § 503(b), Westransco’s administrative claim for its

                                                       12   storage fees and costs incurred post-petition has the same priority status with the compensation for
GOE FORSYTHE & HODGES LLP




                                                       13   NAI as well as other professional of the estate. Thus, Westransco opposes the Motion to the
                            18101 Von Karman Avenue

                                Irvine, CA 92612
                                    Suite 1200




                                                       14   extent that the Stipulation may have the legal effect to create a carve out or a favorable treatment

                                                       15   for the NAI’s compensation and to discriminate against Westransco’s administrative claim.

                                                       16   Westransco respectfully requests the Court to order the Debtor to treat Westransco’s

                                                       17   administrative claim in the same manner with other administrative claims including compensation

                                                       18   for any professional person employed under §§ 327 or 1103.

                                                       19           Westransco is cognizant that Debtor has limited funds at this time and would have

                                                       20   otherwise sought allowance and payment of an administrative expense sooner. However, upon the

                                                       21   filing of the Motion, Westransco is compelled to make clear it is entitled to payment of its pre and

                                                       22   post-petition claim. Again, it is hoped and anticipated that all parties will reach a fair resolution

                                                       23   on this issue.

                                                       24    V.     CONCLUSION

                                                       25           Based on the foregoing analysis, creditor Westransco respectfully requests the Court
                                                       26   order that (1) granting the Motion will not affect the validity of Westransco’s warehouse lien, (2)
                                                       27   the Debtor should pay Westransco’s storage fees and costs that naturally come due pending the
                                                       28   sale the Hotel and the FF&E until the FF&E stored in Westransco’s warehouses are removed,



                                                                                                               6
                                                      Case 8:21-bk-10525-ES      Doc 199 Filed 07/29/21 Entered 07/29/21 14:03:03               Desc
                                                                                  Main Document    Page 7 of 11


                                                        1   and (3) Westransco’s administrative claim should be treated in the same manner with other
                                                        2   administrative claims including compensation for any professional person employed under §§
                                                        3   327 or 1103.
                                                        4
                                                        5    DATED:        July 29, 2021                       GOE FORSYTHE & HODGES LLP
                                                        6
                                                                                                               By: /s/ Robert P. Goe
                                                        7                                                           Robert P. Goe,
                                                                                                                    Attorneys for Westransco, Inc.
                                                        8
                                                        9
                                                       10
                                                       11
                                                       12
GOE FORSYTHE & HODGES LLP




                                                       13
                            18101 Von Karman Avenue

                                Irvine, CA 92612
                                    Suite 1200




                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28



                                                                                                           7
                                                      Case 8:21-bk-10525-ES           Doc 199 Filed 07/29/21 Entered 07/29/21 14:03:03               Desc
                                                                                       Main Document    Page 8 of 11


                                                        1                                 DECLARATION OF LARRY DENKLER

                                                        2           I, Larry Denkler, hereby declare as follows:

                                                        3           1.      I am the Senior Vice President of Westransco, Inc. (“Westransco”), which is a

                                                        4   secured creditor of the Source Hotel, LLC, a California limited liability company and the debtor

                                                        5   and debtor-in-possession herein (the “Debtor”). I am familiar with the business operations of

                                                        6   Westransco and the transactions concerning the FF&E storage between Westransco and the

                                                        7   Debtor. I have personal knowledge of the facts set forth below, and if called to testify, I would

                                                        8   and could competently testify thereto.

                                                        9           2.      I make this declaration in support of that certain Limited Opposition to Debtor’s

                                                       10   Motion for Entry of Order Approving Settlement with Shady Bird Lending, LLC and Guarantors,

                                                       11   as Set Forth in That Certain Stipulation for Relief from the Automatic Stay and Ancillary Relief,

                                                       12   and Granting Related Relief (“Opposition”), to which this declaration is attached. All capitalized
GOE FORSYTHE & HODGES LLP




                                                       13   terms not specifically defined herein shall have the meanings ascribed to them in the Opposition.
                            18101 Von Karman Avenue

                                Irvine, CA 92612
                                    Suite 1200




                                                       14           3.      Westransco is a full logistics company based out of Anaheim, California which

                                                       15   provides transportation, installation, warehouse, liquidation, and logistics services.

                                                       16           4.      Since October 2019, the Debtor has continued storing at least four (4) containers

                                                       17   of FF&E in the warehouses of Westransco.

                                                       18           5.      Specifically, Westransco received and stored in its local warehouses located in

                                                       19   Corona and Buena Park all new FF&E items for guest rooms, common areas including a lobby, a

                                                       20   dining area, meeting rooms, a pre-function area, a fitness center, a lounge, and Buffet/bar to be

                                                       21   installed in the Hotel.

                                                       22           6.      The FF&E items included flooring and carpeting, lighting, appliances, trade

                                                       23   fixtures, furniture, furnishings and equipment, for instance, case goods, upholstery, chairs, tables,

                                                       24   consoles, benches, TVs and wall mounts, artwork and mirrors, which were already purchased by

                                                       25   the Debtor but have not been installed to the Hotel. All of these FF&E items are still storing in

                                                       26   Westransco’s warehouse.

                                                       27           7.      The Debtor has failed to pay the storage fees and costs due for the period from

                                                       28   October 2019 to the Petition Date in a total amount of approximately $212,916.16, and these due



                                                                                                              8
Case 8:21-bk-10525-ES   Doc 199 Filed 07/29/21 Entered 07/29/21 14:03:03   Desc
                         Main Document    Page 9 of 11
                                                      Case 8:21-bk-10525-ES         Doc 199 Filed 07/29/21 Entered 07/29/21 14:03:03                      Desc
                                                                                     Main Document    Page 10 of 11


                                                                                      PROOF OF SERVICE OF DOCUMENT
                                                        1
                                                            I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
                                                        2   address is: 18101 Von Karman Avenue, Suite 1200, Irvine, CA 92612

                                                        3   A true and correct copy of the foregoing document entitled (specify): CREDITOR WESTRANSCO, INC.’S
                                                            LIMITED OPPOSITION TO DEBTOR’S MOTION FOR ENTRY OF ORDER APPROVING SETTLEMENT
                                                        4   WITH SHADY BIRD LENDING, LLC AND GUARANTORS, AS SET FORTH IN THAT CERTAIN
                                                            STIPULATION FOR RELIEF FROM THE AUTOMATIC STAY AND ANCILLARY RELIEF, AND
                                                        5   GRANTING RELATED RELIEF; MEMORANDUM OF POINTS AND AUTHORITIES AND
                                                            DECLARATION OF LARRY DENKLER IN SUPPORT THEREOF will be served or was served (a) on the
                                                        6   judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
                                                            below:
                                                        7
                                                            1.       TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
                                                        8   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
                                                            hyperlink to the document. On (date) July 29, 2021, I checked the CM/ECF docket for this bankruptcy case
                                                        9   or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
                                                            receive NEF transmission at the email addresses stated below:
                                                       10
                                                       11
                                                                                                               Service information continued on attached page
                                                       12
GOE FORSYTHE & HODGES LLP




                                                            2.       SERVED BY UNITED STATES MAIL:
                                                       13   On (date) July 29, 2021, I served the following persons and/or entities at the last known addresses in this
                            18101 Von Karman Avenue




                                                            bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope
                                Irvine, CA 92612
                                    Suite 1200




                                                       14   in the United States mail, first class, postage prepaid, and addressed as follows: Listing the judge here
                                                            constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
                                                       15   document is filed.

                                                       16   Levene, Neale, Bender, Yoo & Brill L.L.P.
                                                            10250 Constellation Blvd., Suite 1700
                                                            Los Angeles, CA 90067
                                                       17
                                                                                                               Service information continued on attached page
                                                       18
                                                            3.       SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
                                                       19            EMAIL:
                                                            (state the method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
                                                       20   (date) July 29, 2021, I served the following persons and/or entities by personal delivery, overnight mail
                                                            service, or (for those who consented in writing to such service method), by facsimile transmission and/or
                                                       21   email as follows: Listing the judge here constitutes a declaration that personal delivery on, or overnight
                                                            mail to, the judge will be completed no later than 24 hours after the document is filed.
                                                       22
                                                                      Hon. Erithe Smith, USBC, 411 West Fourth Street, Santa Ana, CA 92701
                                                       23             (document delivery suspended due to COVID-19 protocols)

                                                       24                                                      Service information continued on attached page

                                                       25   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

                                                       26        July 29, 2021         Susan C. Stein                             /s/Susan C. Stein
                                                                 Date                  Printed Name                               Signature
                                                       27
                                                       28



                                                                                                                  10
                                                      Case 8:21-bk-10525-ES          Doc 199 Filed 07/29/21 Entered 07/29/21 14:03:03                         Desc
                                                                                      Main Document    Page 11 of 11


                                                        1
                                                        2   Mailing Information for Case 8:21-bk-10525-ES

                                                        3   Electronic Mail Notice List

                                                        4   The following is the list of parties who are currently on the list to receive email notice/service for this case.
                                                        5
                                                                   Ron Bender rb@lnbyb.com
                                                        6          Christopher G. Cardinale ccardinale@agclawfirm.com, mgonzalez@agclawfirm.com
                                                                   Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
                                                        7          Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
                                                                    cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
                                                        8          Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
                                                                   Nancy S Goldenberg nancy.goldenberg@usdoj.gov
                                                        9          Peter F Jazayeri peter@jaz-law.com
                                                                   Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
                                                       10          Kyle J Mathews kmathews@sheppardmullin.com
                                                                   Juliet Y Oh jyo@lnbyb.com, jyo@lnbrb.com
                                                       11          Ho-El Park hpark@hparklaw.com
                                                                   Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
                                                       12          United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
GOE FORSYTHE & HODGES LLP




                                                       13
                            18101 Von Karman Avenue

                                Irvine, CA 92612
                                    Suite 1200




                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28



                                                                                                                    11
